DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 3–6 is/are pending.
Claim(s) 1 and 2 is/are canceled.

Allowable Subject Matter
Claim(s) 3–6 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Miyachi et al. (US 2007/0122700 A1, hereinafter Miyachi).
Miyachi discloses a method of manufacturing a silicon oxide-based negative electrode material, the method comprising heating a raw material containing Si, O, and Li to generate a SiO gas and a Li gas simultaneously from the raw material (see simultaneously vapor-deposited, [0090]), and cooling the SiO gas and the Li gas on a same surface to allow for collection (see collector, [0090]), wherein Li is present as the lithium silicate (see Li2SiO3, [0090]).
Miyachi does not disclose, teach, or suggest the following distinguishing feature(s):
A method of manufacturing a silicon oxide-based negative electrode material, the method comprising heating a raw material comprising elemental Si and lithium silicate to generate a SiO gas and a Li gas simultaneously.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725